Citation Nr: 0512432	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-15 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1959 and from October 1961 to October 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the Statement of the Case (SOC) dated in May 2003, in 
addition to the above issues, the issues on appeal included 
service connection for residuals of right and left ankle 
injury, bilateral hearing loss, pulmonary tuberculosis, 
scars, shell fragment wounds, to the forehead and head, 
tinnitus, cervical spine spondylosis, sinusitis, coronary 
artery disease and peripheral vascular disease, diabetic 
peripheral neuropathy, and entitlement to special monthly 
compensation based on loss of use of creative organ.  In a 
rating decision dated in June 2003, the RO recharacterized 
the veteran's service-connected diabetes mellitus, type II to 
include peripheral neuropathy of the lower extremities and 
continued the 20 percent rating.  In a statement dated in 
July 2004, the veteran indicated that he wished to drop all 
claims on appeal other than service connection for 
hypertension and wanted an evaluation of 10 percent for each 
extremity for peripheral neuropathy.  In a rating decision 
dated in July 2004, the RO assigned an evaluation of 
10 percent for diabetic peripheral neuropathy of each upper 
and lower extremity.  That rating decision served to resolve 
that matter; thus, the only issue that remains before the 
Board is service connection for hypertension.  

In a statement dated in January 2005, the veteran cancelled 
his request for a hearing before a Veterans Law Judge.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's hypertension is not shown to have been due 
to his service, or caused or worsened by his service-
connected diabetes mellitus, type II.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been incurred therein, 
and was not caused or worsened by service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case, the Board finds that VA provided the veteran 
with the necessary information pertaining to the VCAA.  For 
example, in a July 2002 letter, the RO notified the veteran 
of the information and evidence needed specifically to 
substantiate his claim of service connection.  As a result of 
this letter, the veteran provided additional evidence in 
support of his claims.  The Statement of the Case dated in 
May 2003 specifically included the applicable provisions of 
the VCAA.  

The VCAA letter provided to the veteran was sent prior to the 
initial rating decision denying the claims.  The initial 
rating decision was issued in April 2003.  The VCAA 
notification letter was sent to the veteran in July 2002.  
Thus, the timing of VA's notification actions complies with 
the express requirements of the law as interpreted by the 
Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Further, the RO generally advised the veteran to submit any 
information or evidence pertaining to his claims.  Thus, 
there is no defect with respect to the VCAA notice 
requirements in this case.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
It is noted that he has identified no additional private 
medical records in connection with this appeal.  Moreover, 
the veteran has been afforded pertinent VA medical 
examinations in connection with his service connection claim.  
The examination reports provide the necessary medical 
opinions.  There is no basis to request an additional 
examination or obtain any other medical opinions.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran under the VCAA have been fulfilled.  

Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2004).

Service connection may also be granted on a presumptive basis 
for hypertension, if this disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  

Further, if a service-connected disability aggravates a 
nonservice-connected disability, service connection may be 
granted for increment in severity of the nonservice-connected 
disability attributable to service-connected disability.  The 
term "disability" refers to impairment of earning capacity, 
in that such definition mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to an in-service injury or 
treatment.  See Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992).

The veteran contends that his hypertension is due to his 
diabetes mellitus, type II, and as such, warrants service 
connection on this basis.  

The service medical records are silent for any notations, 
complaints, or findings of hypertension.  A June 1980 
retirement examination showed a blood pressure reading of 
130/70.  The veteran indicated no history of high blood 
pressure.  

Medical records dated from January 1999 to January 2002 from 
Edward E. Spencer, M.D., disclose a diagnosis of diabetes in 
February 1999, treatment for heart disease, and a history of 
hypertension.  

Medical records dated from January 2001 to February 2002 from 
Adolph Mares, M.D., indicate that the veteran took medication 
to manage his hypertension as well as his ischemic heart 
disease and peripheral vascular disease.  

Medical records dated from 2001 to 2002 from Matthew 
Phillips, M.D., and Dr. Mares include reference to the 
veteran's hypertension and the anti-hypertensive medications 
he generally took for control of his symptoms.  

VA examinations were conducted in October 2002.  The VA 
examination that pertained to diabetes mellitus revealed in 
pertinent part a blood pressure reading of 126/76, with a 
regular rate and rhythm, and no murmur or gallop.  The 
diagnosis was diabetes mellitus, type II, with complications 
of peripheral neuropathy.  The examiner noted that the 
veteran had a history of hypertension since 1998.  

The VA examination that pertained to heart disease showed 
that the heart rhythm, rate, and sounds were normal.  The 
blood pressure reading was 126/76.  In the report from the VA 
hypertension examination, the examiner noted the onset of 
hypertension in 1998.  The examiner noted that the veteran 
took medication and that his blood pressure readings were 
126/76, 126/80, and 128/78.  Regular rate and rhythm without 
murmur or gallop were noted.  The examiner provided an 
opinion that it was less likely than not that the veteran's 
hypertension was related to diabetes mellitus, as the 
veteran's diagnosis of hypertension preceded a diagnosis of 
diabetes mellitus by three years.  

The veteran has specifically indicated that his hypertension 
is due to his service-connected diabetes mellitus, type II.  
He has stated that in the VA examination of October 2002, he 
was examined by a physician's assistant rather than a 
qualified specialist, and believes that a re-examination is 
in order to determine whether his hypertension is related to 
his service.  

The service medical records are negative for any evidence of 
hypertension in service.  Thus, service connection on a 
direct basis is not warranted.  38 C.F.R. § 3.303.  The 
medical records following service do not document a diagnosis 
of hypertension within the one-year presumptive period.  In 
fact, there is an extensive lapse of time between the 
veteran's separation from service in 1977 and the onset of 
hypertension in approximately 1998.  Thus, service connection 
on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 
3.309.  Finally, in light of the VA examiner's opinion of 
record provided in October 2002 that the veteran's 
hypertension is less likely than not related to his service-
connected diabetes mellitus, service connection on a 
secondary basis is also not warranted under these facts.  
38 C.F.R. § 3.310.  Thus, as the clear preponderance of the 
evidence is against the claim, the veteran's claim of service 
connection for hypertension, to include as secondary to 
service-connected diabetes mellitus, is denied.  


ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, type II is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


